Citation Nr: 1444019	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  10-11 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to November 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 40 percent evaluation for degenerative disc disease (DDD), L4-5. 

In December 2011, the Veteran presented sworn testimony during a Travel Board hearing in St. Petersburg, Florida, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In a December 2012 decision, the Board denied an evaluation in excess of 40 percent for DDD of the lumbar spine and granted separate evaluations of 10 percent effective June 10, 2008 for lumbar radiculopathy of the left lower extremity, 10 percent effective June 10, 2008 for lumbar radiculopathy of the right lower extremity.  Separate compensable ratings were also assigned for fecal and urinary incontinence.  The Board also remanded the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

The Veteran appealed the Board's evaluations for DDD of the lumbar spine and lumbar radiculopathies of the left and right lower extremities to the United States Court of Appeals for Veterans Claims (Court).  She expressly withdrew her appeals for the evaluations assigned for fecal and urinary incontinence.  In July 2013, the Court issued an order issued an order granting a June 2013 joint motion for remand (JMR).  The appeal was returned to the Board for action consistent with the June 2013 JMR and July 2013 Court Order.  The matter was then Remanded to the AOJ.  

A July 2013 rating decision granted service connection for mood disorder with depressive features and panic disorder.  A 70 percent rating was assigned effective from September 25, 2006.  The Veteran was notified that the decision was considered to have resolved his claim in full, and she has expressed no subsequent disagreement with that determination.  

The Board also notes that the Veteran has asserted that she is unemployable as a result of her service-connected disabilities, but that she did not appeal a September 2009 rating decision addressing this matter.  The Court, however, has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  The Board finds that the TDIU issue in this case remains part of the increased rating issues on appeal, and as it involves multiple complex medical issues it is more appropriately addressed as a separate issue.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes having a total duration of at least six weeks during any 12 month period.

2.  The Veteran's lumbar radiculopathy of the left lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

3.  The Veteran's lumbar radiculopathy of the right lower extremity is manifested by no more than mild incomplete paralysis of the sciatic nerve.

4.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2013).

2.  The criteria for a rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2013). 

3.  The criteria for a rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013), 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 8520 (2013).

4.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his initial claims by correspondence dated in October 2006.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The development requested on remand in November 2013, which was to obtain the Veteran's most recent VA treatment records, has been substantially completed.  There is no evidence of any additional existing pertinent records.  

Reference is made to a VA record dated in December 2013 that indicated a treatment plan that included a recommendation for magnetic resonance imaging (MRI).  There is no indication the study was completed.  The Veteran has not reported having had any subsequent treatment or increased symptoms.  Attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

Discussion of the Veteran's 2011 Board hearing is also necessary. The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2) . Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issue on appeal were identified.  Information was elicited from the Veteran concerning the nature and etiology of her back disability and related symptoms of radiculopathy.  Her history of treatment for these disorders was discussed. 

There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of the schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a disability may require reratings in accordance with changes in laws, medical knowledge, and physical or mental condition.  It is thus essential, both in the examination and in the rating of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126; see also  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  

In regard to rating claims involving the musculoskeletal system, VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2013).  The factors of disability reside in reductions of their normal excursion of movements in different planes and ratings should consider (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.), (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.), (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.), (d) excess fatigability, (e) incoordination or impaired ability to execute skilled movements smoothly, and (f) pain on movement, swelling, deformity or atrophy of disuse and instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  38 C.F.R. § 4.45 (2013).

Functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded.  Schafrath v. Derwinski, 1Vet. App. 589 (1993).  Pain itself does not rise to the level of functional loss as contemplated by VA regulations, but pain may result in functional loss if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Mitchell v. Skinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disabilities of the spine, including those rated under Diagnostic Code 5242, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2013).  The General Rating Formula for rating Diseases and Injuries of the Spine provides a 100 percent rating for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2013).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Here, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, the Veteran is in receipt of separate 10 percent ratings for radiculopathy of the right and left lower extremities.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2013).  

The rating criteria for sciatic nerve disabilities provide an 80 percent rating for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating is provided for incomplete paralysis that is severe, with marked muscular atrophy.  A 40 percent rating is provided for incomplete paralysis that is moderately severe.  A 20 percent rating is provided for incomplete paralysis that is moderate.  A 10 percent rating is provided for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2013).  

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2013).

Inasmuch as the Veteran is already in receipt of a 40 percent schedular rating for her service-connected degenerative disc disease of the lumbar spine in the instant case, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  The Veteran's degenerative disc disease of the lumbar spine is not manifested by unfavorable ankylosis of the entire thoracolumbar spine.  Private and VA medical records show that the Veteran maintains motion of the thoracolumbar spine.  VA examination in April 2007 showed forward flexion limited to 70 degrees and the examiner indicated that there was no ankylosis of the spine.  On VA examination in December 2009 there was forward flexion limited to 20 degrees with no ankylosis of the thoracolumbar spine.  VA treatment records dated in December 2013 noted the Veteran's chronic low back pain was unchanged.  

VA examination in January 2014 revealed forward flexion of the thoracolumbar spine to 75 degrees, identified as the point at which pain began.  Extension was to 25 degrees, right lateral flexion was to 30 degrees or greater, left lateral flexion was to 30 degrees or greater, right lateral rotation was to 30 degrees or greater, and left lateral rotation was to 30 degrees or greater.  Post-repetitive motion testing was unchanged.  Strength was 5/5 with no evidence of muscle atrophy or ankylosis.  Therefore, the Board finds that the Veteran's degenerative disc disease of the lumbar spine is manifested by, at worst, forward flexion of the thoracolumbar spine limited to 20 degrees without evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

The Board further finds that there is no evidence that the Veteran's degenerative disc disease of the lumbar spine is manifested by incapacitating episodes having a total duration of at least six weeks during any 12 month period.  She denied having any incapacitating episodes during her April 2007 and December 2009 VA examinations.  At her December 2011 Board hearing she reported having one week of incapacitating episodes during 2010 and none in 2011.  No episodes reported upon VA examination in January 2014.  Accordingly, a schedular rating in excess of 40 percent for degenerative disc disease of the lumbar spine is not warranted.

As to the service-connected lumbar radiculopathy of the lower extremities issues, the pertinent evidence includes a July 2006 private treatment note reported that the Veteran had fallen on her back a few days earlier and that an examination showed absent right knee reflex and reduced left knee reflex.  Private treatment notes dated from August to October 2006, however, revealed normal reflexes, strength, and sensation to the lower extremities.  The lower extremities were also found to be normal upon VA examination in April 2007.  The Veteran denied any radicular symptoms at that time, and the examiner noted that her disability did not involve radiculopathy.  

VA treatment records dated June 10, 2008, show the Veteran complained of low back pain that radiated into the legs and feet.  A September 2008 report noted a history of low back pain radiating into the legs with numbness and tingling to the feet.  The diagnoses included lumbar radiculopathy.  A May 2009 neurology consult report noted an examination revealed 3/5 strength in all four extremities that was limited due to pain and incomplete effort.  There was reduced sensation below the knees, but normal reflexes.  A May 2009 physical medicine rehabilitation consult noted the Veteran denied having any neurological deficits and an examination of the lower extremities revealed 3/5 strength with intact sensation.  A December 2009 VA examination report noted the Veteran complained of pain radiating down the legs, numbness, paresthesias, and leg or foot weakness.  An examination of the lower extremities revealed normal reflexes with 3/5 strength and reduced sensation above the left ankle to the toes and on the dorsum of the right foot.  The examiner noted there was generalized mild flaccidity to all extremities.  

VA examination in January 2014 found the Veteran had mild intermittent pain to the right and left lower extremities.  The examiner explicitly stated the severity of right and left radiculopathy was mild.  A peripheral nerves examination revealed mild incomplete paralysis of the right and left sciatic nerves.  Therefore, the Board finds the Veteran's lumbar radiculopathy of the right and left lower extremities are manifested by no more than mild incomplete paralysis of the sciatic nerves.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claims for an increased schedular rating.

Extraschedular Rating Consideration

VA regulations provide that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (2013).

There is a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, a determination is made as to whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, then a determination must be made as to whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds, in this case, that the Veteran's service-connected degenerative disc disease of the lumbar spine and lumbar radiculopathy of the lower extremities are adequately rated under the available schedular criteria.  The findings of impairment resulting from these disabilities are well documented.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).


TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2013). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2013).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2013).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

A review of the record in this case reveals that service connection is established for mood disorder with depressive features and panic disorder associated with degenerative disc disease at L4-5 (70 percent), degenerative disc disease at L4-5 (40 percent), urinary incontinence associated with degenerative disc disease at L4-5 (40 percent), fecal incontinence associated with degenerative disc disease at L4-5 (10 percent), lumbar radiculopathy of the right lower extremity associated with degenerative disc disease at L4-5 (10 percent), and lumbar radiculopathy of the left lower extremity associated with degenerative disc disease at L4-5 (10 percent).  A combined 80 percent rating was effective from September 25, 2006, and a combined 90 percent rating was effective from June 10, 2008.  The schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

The pertinent evidence of record includes a June 2013 VA PTSD examination report noting that the Veteran's ability to respond appropriately to coworkers, supervisors, and the general public and her ability to respond appropriately to changes in work settings was moderately impaired.  The examiner found her mental condition did not preclude occupational functioning in a sedentary, structured, and solitary work environment that accommodates her physical limitations.  VA examination in January 2014 found that the Veteran's service-connected thoracolumbar spine and lower extremities lumbar radiculopathy disabilities would make it difficult for her to perform jobs requiring prolonged walking, standing, and weight lifting.  The Veteran is shown to have completed college and to have had work experience in aviation electronics in service and after service with the postal service and as an elementary school teacher.  

Based upon a thorough review of the record, the Board finds the evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation by reason of her service-connected disabilities.  She is shown to be severely limited in the type of employment available to her with occupational functioning only in a sedentary, structured, and solitary work environment that does not require prolonged walking, standing, or weight lifting.  The combined impact of her service-connected physical and psychiatric disabilities preclude gainful employment.  Therefore, entitlement to a TDIU must be granted.


ORDER

Entitlement to a rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the right lower extremity is denied.

Entitlement to a TDIU is granted, subject to the regulations governing the payment of monetary awards.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


